Exhibit 10.1
SUBORDINATED CAPITAL NOTE
SERIES 2008-1
NOTE PURCHASE/LOAN AGREEMENT
dated as of August 5, 2008
between
PINNACLE NATIONAL BANK,
as Issuer/Borrower
and
SUNTRUST BANK
as Purchaser/Lender

 



--------------------------------------------------------------------------------



 



     THIS SUBORDINATED CAPITAL NOTE PURCHASE/LOAN AGREEMENT (this “Agreement”)
is made as of August 5, 2008, by and between Pinnacle National Bank, a national
banking association (the “Company” or the “Borrower”), as the issuer of the
Subordinated Capital Notes Series 2008-1 (the “Notes”) and the borrower
thereunder, and SUNTRUST BANK, a Georgia banking corporation, as the purchaser
of, and lender under, the Notes (“SunTrust” or the “Lender”).
W I T N E S S E T H:
          The Company has requested SunTrust, and SunTrust has agreed, subject
to the terms and conditions of this Agreement, and in reliance upon the
representations, warranties and covenants of the Company herein, and in the
Notes and the other Transaction Documents to purchase the Notes and thereby lend
the Company $15,000,000, which the Company will treat as Tier 2 capital for bank
regulatory purposes.
          In consideration of the premises, the mutual agreements contained in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party, the parties,
intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
          Section 1.1 Definitions. The following terms have the definitions
shown below:
          “BHC Act” means the federal Bank Holding Company Act of 1956, as
amended, and any successor thereto.
          “Borrower Parent” means Pinnacle Financial Partners, Inc., a Tennessee
corporation and any successor thereto, and any other Person that is a “company”
that “controls” the Issuer for purposes of the BHC Act.
          “Call Report” means, with respect to the Borrower, the “Consolidated
Reports of Condition and Income” (FFIEC Form 031 or 041 or any successor form of
the Federal Financial Institutions Examination Council).
          “Closing” means the closing of the transactions contemplated herein
and in the Notes.
          “Closing Date” means the date on which the conditions precedent set
forth in Section 3.1 have been satisfied or waived in accordance with
Section 9.2, and which, unless otherwise indicated, shall be the date of this
Agreement.
          “Federal Reserve Reports” shall mean the “Consolidated Financial
Statements for Bank Holding Companies-FR Y-9C”, the “Parent Company Only
Financial Statements for Large Bank Holding Companies-FR Y-9LP”, or any
successors thereto, and other reports required to be filed with the Federal
Reserve by the Borrower Parent.

 



--------------------------------------------------------------------------------



 



          “FDIC” means the Federal Deposit Insurance Corporation and any
successor thereto.
          “Transaction Documents” mean this Agreement, the Notes, and any and
all other instruments, agreements, documents and writings delivered at Closing
in connection with any of the foregoing.
          “Material Adverse Effect” means any event, action, omission or
condition that (i) has had or is reasonably likely to have a material adverse
effect on the condition (financial or otherwise), earnings, cash flows, business
or prospects of the Company and whether or not arising in the ordinary course of
business, (ii) has had or is reasonably likely to have a material adverse effect
on the Notes, the rights of Holders of the Notes or the consummation or
performance of the Transactions, (iii) would limit or prevent the Notes from
being included and recognized by all applicable Governmental Authorities as Tier
2 capital for all purposes to the fullest extent provided by the last sentence
of Section 2(b)(4) of Appendix A to 12 CFR Part 3, (iv) questions the validity
or enforceability of any Transaction Document, or (v) seeks to restrain, enjoin,
limit or prohibit the execution, delivery or performance of any of the
Transactions Documents or any of the Transactions.
          “Maturity Date” means September 30, 2015, unless the maturity of the
Notes is accelerated in accordance with the terms of the Notes to an earlier
date.
          Section 1.2 Terms Generally. All capitalized terms used in the Notes,
and the Interpretative Provisions of Exhibit 1 to the Notes are incorporated
herein by reference in full and shall apply to this Agreement.
ARTICLE II
AMOUNT AND TERMS OF THE SUBORDINATED TERM LOAN
          Section 2.1 Subordinated Term Loan and Subordinated Notes. Subject to
the terms and conditions set forth herein, the Lender agrees to purchase the
Subordinated Capital Notes from the Borrower on the Closing Date and thereby
extend to the Borrower a loan in the principal amount of FIFTEEN MILLION DOLLARS
AND NO/100 ($15,000,000.00).
          Section 2.2 Terms of Notes. The terms of the Notes are hereby
incorporated by reference into this Agreement in full.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          The Borrower and the Borrower Parent jointly and severally represents
and warrants to the SunTrust as follows:
          Section 3.1 Organization; Authority. The Company is a national banking
association duly organized, validly existing and in good standing under the laws
of its

-3 -



--------------------------------------------------------------------------------



 



jurisdiction of organization, and has the full corporate power and authority to
own, lease and operate its properties, to own its Subsidiaries, to issue the
Notes, to conduct its business as presently conducted and as described in the
Borrower Parent’s latest SEC Reports on Forms 10-K and 10-Q, and to enter into
and perform its obligations under this Agreement, the Notes and the other
Transaction Documents. The Borrower Parent is a bank holding company, and it has
been duly approved by and is registered with, the Federal Reserve as a bank
holding company under the BHC Act, and with all other federal or state
regulatory authorities that require registration or Approval of the Borrower
Parent as a holding company (“Other Banking Approvals”) owning or controlling
its Subsidiaries. The Company has all necessary authorizations, approvals,
registrations, qualifications, orders, licenses, certificates, decrees, consents
and permits (collectively, “Approvals”) needed to conduct its business, to own
its Subsidiaries, to issue the Notes, to conduct its business as presently
conducted to enter into and perform its obligations under this Agreement and the
other Transaction Documents, and to include the full amount of such Notes as
Tier 2 capital for all regulatory purposes to the fullest extent provided by the
last sentence of Section 2(b)(4) of Appendix A to 12 CFR Part 3, except to the
extent that the failure to obtain any such Approval has not had and is not
reasonably likely to have a Material Adverse Effect. The Company has duly
authorized and outstanding capital stock as set forth in the information
provided to SunTrust, all of its outstanding shares of capital stock (“Company
Shares”) have been duly authorized and validly issued and are fully paid and non
assessable (except to the extent that shares may be assessable under applicable
federal or state banking Laws), and none of the outstanding Company Shares was
issued in violation of any preemptive or similar rights of any shareholder of
the Company. The Company is duly qualified to transact business as a foreign
corporation and is in good standing in each jurisdiction where it owns or leases
property or transacts business, and where such qualification is necessary,
except to the extent that the failure to so qualify or to be in good standing
has not had and is not reasonably likely to have a Material Adverse Effect.
          Section 3.2 No Conflicts. The execution, delivery and performance of
the Transaction Documents to which each Issuer is a party, and the consummation
of the Transactions
          (a) do not require any consent or Approval under, do not and will not
conflict with, constitute a breach of, or a default or an event, which with
notice, lapse of time or both would be a default under, an event or condition
that gives any person the right to require the repurchase, redemption or
repayment of all or a portion of any note, debenture or other indebtedness of
the Issuer or the Company (each a “Repayment Event”)
          (b) will not result in the creation or imposition of any Lien upon any
property or assets of the Company or any of its Subsidiaries, under any
contract, indenture, mortgage, loan agreement, note, lease or other agreement or
instrument (“Contract”) to which the Company or any of its Subsidiaries is a
party or by which it or any of them may be bound, or to which any of the
property or assets of any of them is subject, except for a conflict, breach,
default or Lien which does not have and is not reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect, nor will any such
action result in any violation of any applicable Law or Approval, except for
those violations which, individually or in the aggregate are not reasonably
expected to have a Material Adverse Effect.

-4 -



--------------------------------------------------------------------------------



 



          Section 3.3 Financial Statements.
          (a) The audited consolidated financial statements, including the notes
and schedules thereto, of the Borrower Parent, as of and for the last full three
years (the “Annual Financial Statements”) and the interim unaudited consolidated
financial statements of the Borrower Parent, as of and for the latest interim
periods and the corresponding interim periods of the immediately preceding year,
(the “Interim Financial Statements”, and collectively with the Annual Financial
Statements, the “Financial Statements”) provided to SunTrust have been prepared
in accordance with GAAP. The Borrower Parent’s Financial Statements conform to
the requirements of the 1934 Act and all applicable United States Securities and
Exchange Commission (“Commission”) rules and regulations. All Financial
Statements of the Company and the Borrower Parent fairly present in all material
respects the consolidated financial condition, earnings, cash flows and changes
in shareholders’ equity as of the dates and for the periods therein specified,
subject, in the case of Interim Financial Statements, only to normal recurring
year-end audit adjustments that are not material, and each has been certified as
required by applicable Law.
          (b) The Company’s most recent principal and quarterly Call Reports,
and any subsequent reports have been provided to the Lender, and the information
therein fairly presents in all material respects the financial position and
results of operation of the Company and its Subsidiaries, and the Borrower
Parent and its Subsidiaries, respectively, as of such date and for such periods.
          (c) All of the Borrower Parent’s Federal Reserve Reports, including
those on Federal Reserve Forms FRY-9 C and FRY-9LP and the various schedules and
subreports thereunder, for the last full year and any subsequent interim
periods, conform in all material respects to the Federal Reserve’s requirements
for such reports, and all of the Issuer’s Call Reports submitted to its primary
federal regulators conform in all material respects to the Federal Financial
Institutions Examination Council’s (“FFIEC”) requirements for Call Reports, and
all such Federal Reserve Reports and Call Reports are accurate and complete in
all material respects and fairly present in all material respects the reporting
entity’s financial condition, earnings, cash flows (to the extent a statement of
cash flows is included pursuant to the requirements of such form) and changes in
shareholders’ equity as of the dates and for the periods shown are not
inconsistent with the Financial Statements and the Interim Financial Statements
as of and for the corresponding dates and periods.
          (d) Since the respective dates as of which information is included in
the most recent Financial Statements, Interim Financial Statements, Federal
Reserve Reports and Call Reports, and except as specifically disclosed in
Schedule A attached hereto, there has not been (i) any event, action, omission
or condition that has had a Material Adverse Effect, (ii) any transactions
entered into by the Issuer, other than in the ordinary course of business, that
are material to the Issuer, (iii) except for regular quarterly cash dividends on
the Company’s common stock in the ordinary course of business and dividends paid
by any Subsidiary to the Company, including increases, consistent with past
practice, any dividend or distribution of any kind declared, paid or made by the
Company on its capital stock, nor (iv) any other event, action, omission or
condition that is reasonably likely to have a Material Adverse Effect.

-5 -



--------------------------------------------------------------------------------



 



          Section 3.4 Litigation Matters. There is no litigation, investigation
or proceeding of or before any arbitrators or Governmental Authorities pending,
or, to the knowledge of the Borrower, threatened against or affecting the
Company or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
          Section 3.5 Compliance with Laws and Agreements. Each of the Company
and each of its Subsidiaries and the Borrower Parent is in compliance with all
applicable Laws, and all commitments to, all applicable Governmental
Authorities, and all Approvals, except for those violations of which,
individually or in the aggregate, would not have a Material Adverse Effect.
          Section 3.6 Regulatory Enforcement Matters. None of the Company, the
Borrower Parent or any of their respective Subsidiaries, nor any of their
respective officers, directors, employees or representatives, is subject or is
party to, or has received any written notice from any Governmental Authority
that any of them is or expected to be a subject of or party to any investigation
with respect to, any cease-and-desist order, agreement, civil monetary penalty,
bar or suspension from the securities investment or banking businesses, consent
agreement, memorandum of understanding or other regulatory enforcement action,
proceeding or order with or by, or is a party to any commitment letter or
similar undertaking to, or is subject to any directive by, or has been a
recipient of any supervisory letter from, or has adopted any board resolutions
at the request or suggestion of, any Governmental Authority that, in any such
case, currently restricts in any material respect the conduct of their business
or that in any material manner relates to their capital adequacy, the payment of
or any restriction upon, the payment of dividends, distributions or payments
(other than as imposed by Law, generally), their credit policies, their
management or their business (each, a “Regulatory Action”), nor has the Company
or any of its Subsidiaries or the Borrower Parent been advised by any
Governmental Authority that it is considering issuing or requesting any such
Regulatory Action; and there is no unresolved violation, criticism or exception
by any Governmental Authority with respect to any report or statement relating
to any examinations of the Company or any of its Subsidiaries (including the
Borrower), except where such unresolved violation, criticism or exception would
not, singly or in the aggregate, have a Material Adverse Effect.
          Section 3.7 Investment Company Act. Neither the Borrower nor the
Borrower Parent is an “investment company”, as defined in, or subject to
registration or regulation under, the Investment Company Act of 1940, as
amended.
          Section 3.8 Taxes. Each of the Company, the Borrower Parent and their
respective Subsidiaries has filed all federal, state, local and foreign tax
returns that are required to be filed or has duly requested extensions thereof
and has paid all taxes required to be paid by any of them and any related
assessments, fines or penalties, except for any such tax, assessment, fine or
penalty that is being contested in good faith and by appropriate proceedings;
and adequate charges, accruals and reserves have been provided for in the
Financial Statements or Interim Financial Statements in respect of all federal,
state, local and foreign taxes, including for all periods and amounts as to
which the tax liability of the Company, the Borrower Parent or their respective
Subsidiaries is being contested, has not been finally determined or remains open
to

-6 -



--------------------------------------------------------------------------------



 



examination by applicable taxing authorities and where such taxes have not
become due and payable.
          PNFP Properties, Inc. (“PNFP”), an indirect subsidiary of the Company,
is organized and operated in conformance with the requirements for qualification
as a real estate investment trust (“REIT”) under Sections 856 through 860 of the
Internal Revenue Code of 1986, as amended (the “Code”), and the current and
proposed method of operation of the Company and its subsidiaries will enable
PNFP to meet the requirements for taxation as a REIT under the Code. There is no
dispute, assessment, investigation, claim, or proceeding pending, or to the
Company’s or the Borrower Parent’s knowledge, threatened, questioning the
status, or tax returns, payment or amounts of payments of taxes by PNFP, as a
REIT for any federal, state or local tax purpose.
          Section 3.9 Disclosure. The Company has disclosed to the Lender all
agreements, instruments, and corporate or other restrictions to which the
Company, the Borrower Parent or any of the Borrower Parent’s Subsidiaries is
subject or bound , and all other matters known to any of them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the Call Reports, Federal Reserve Reports or
any reports that the Borrower Parent is required to file with the Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Lender in connection with the negotiation of this
Agreement or any other Transaction Document or delivered hereunder or thereunder
(as modified or supplemented by any other information so furnished or filed)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, taken as a whole, in light of the
circumstances under which they were made, not misleading.
          Section 3.10 Capital. On the Closing Date, each of the Borrower and
the Borrower Parent, and each depository institution Subsidiary of the Borrower
Parent, is “well-capitalized” for all bank regulatory purposes.
          Section 3.11 FDIC Insurance. The deposits of the Borrower are insured
by the FDIC to the fullest extent permitted by Law, and no proceedings for the
termination of such insurance are pending or, to the knowledge of the Borrower,
threatened.
          Section 3.12 OFAC. None of the Company or the Borrower Parent, nor any
of their respective Subsidiaries (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 “Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism”
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2 or (iii) is a person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
          Section 3.13 Patriot Act, Etc. Each of the Company, the Borrower
Parent and their respective Subsidiaries is in compliance, in all material
respects, with (i) the Trading with

-7 -



--------------------------------------------------------------------------------



 



the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto
and (ii) the Uniting And Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No part
of the proceeds of the Notes will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
          Section 3.14 Certificates. No filing with, or Approval of, any
Governmental Authority, other than those that have been made or obtained and
which remain in full force and effect, is necessary or required for the
execution delivery and performance of the Transaction Documents by the Company
in connection with the issuance and sale of the Notes or the consummation of the
Transactions. The Company has given any required written notice to the
applicable Governmental Authorities having jurisdiction over the Issuer and the
Transactions of its intent to engage in the Transactions, and no applicable
Governmental Authority has expressed any objection to the Offering or the
qualification of the Notes as Tier 2 Capital under applicable capital adequacy
guidelines and rules. The Company has no reason to believe that the Notes will
not be treated as Tier 2 Capital. The Company shall confirm such matters in an
officers’ certificate delivered to SunTrust at the Closing.
ARTICLE IV
COVENANTS
     The Borrower covenants and agrees that so long as any amount is owed under
the Notes:
          Section 4.1 Financial Statements and Other Information. The Company
will deliver to the Lender:
          (a) as soon as available and in any event within 90 days after the end
of each fiscal year of the Borrower Parent, a copy of the annual audited report
for such fiscal year for the Borrower Parent and its Subsidiaries, containing a
consolidated balance sheet and the related consolidated statements of income, of
shareholders’ equity and comprehensive income, and of cash flows (together with
all footnotes thereto), setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and reported on
by independent public accountants of nationally recognized standing (without a
“going concern” or like qualification, exception or explanation and without any
qualification or exception as to scope of such audit) to the effect that such
financial statements present fairly in all material respects the financial
condition and the results of operations and cash flows on a consolidated basis
of the Borrower Parent and its Subsidiaries for such fiscal year in accordance
with GAAP and that the examination by such accountants in connection with such
financial statements has been made in accordance with generally accepted
auditing standards; provided, that the requirements set forth in this clause
(a) may be fulfilled by providing to the Lender the report of the Company to the
Commission on Form 10-K for the applicable fiscal year;

-8 -



--------------------------------------------------------------------------------



 



          (b) as soon as available and in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower
Parent, an unaudited balance sheet of the Borrower Parent and its Subsidiaries
on a consolidated basis as of the end of such fiscal quarter and the related
unaudited statements of income and cash flows of the Borrower Parent and its
Subsidiaries on a consolidated basis for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in each case in comparative
form the figures for the corresponding quarter and the corresponding portion of
Borrower Parent’s previous fiscal year, all certified by the chief financial
officer or treasurer of the Borrower Parent as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes; provided, that
the requirements set forth in this clause (b) may be fulfilled by providing to
the Lender the report of the Company to the Commission on Form 10-Q for the
applicable fiscal quarter;
          (c) upon filing and not later than the respective due dates, copies of
the Borrower Parent’s Federal Reserve Reports, copies of the Borrower’s Call
Report; and
          (d) deliver without charge to SunTrust or any Holder, promptly upon
filing or becoming available, copies of (i) all other reports or other publicly
available information that the Company or the Borrower Parent mails or otherwise
makes available to their respective shareholders and holders of securities,
(ii) all reports, financial statements and proxy or information statements filed
by the Borrower Parent with the Commission, NASDAQ or any securities exchange,
and (iii) other nonconfidential information concerning the Company, the Borrower
Parent or their respective Subsidiaries as reasonably requested by SunTrust or
any Holder, including press releases, analysts’ reports and communications with
holders of Company or Subsidiary securities.
          (e) all amendments of the foregoing and all supplements and schedules
to the foregoing.
Documents required to be delivered pursuant to Sections 5.1(a), 5.1(b), and
5.1(d) that are filed with, or furnished to, the Commission electronically shall
be deemed to have been delivered to the Lender on the date (i) on which the
Borrower Parent posts such documents or provides a link thereto on the Borrower
Parent’s website on the internet at the website address set forth in
Section 9.1; provided, that (A) the Borrower shall deliver paper copies of such
documents to the Lender if the Lender so requests in writing until a further
written notice is received by the Borrower from the Lender to cease delivering
paper copies and (B) the Borrower shall notify the Lender of the posting of any
such documents.
          Section 4.2 Notices of Material Events. The Borrower will furnish to
the Lender prompt written notice of the following:
          (a) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Company, affecting the Company, the Borrower Party or any of their
respective Subsidiaries which could reasonably be expected to result in a
Material Adverse Effect;

-9 -



--------------------------------------------------------------------------------



 



          (b) any material investigation of the Company, the Borrower Parent, or
any of their respective Subsidiaries by any Governmental Agency having
regulatory authority over the Company or any such Subsidiaries (other than
routine examinations of the Borrower and/or any such Subsidiary);
          (c) the issuance of any cease and desist order, written agreement,
cancellation of insurance or other public enforcement action by any Governmental
Authority having regulatory authority over the Company or any Subsidiary;
          (d) the issuance of any memorandum of understanding or enforcement or
regulatory action (formal or informal) by or from any Governmental Authority
having regulatory authority over the Company or any Subsidiary, to the extent
that the Company or any such Subsidiary is permitted to disclose such
information (provided that the Borrower shall take all reasonable efforts to
obtain any necessary regulatory consents);
          (e) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
          Each notice delivered under this Section shall be accompanied by a
written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
          Section 4.3 Use of Proceeds. The Borrower will use the proceeds from
the sale of the Notes for general working capital purposes and regulatory
capital. No part of the proceeds of the Subordinated Term Loan will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulation T, U or X.
          Section 4.4 OCC Notice. Promptly following the Closing, but in no
event more than ten days after the Closing Date, the Borrower shall provide
notice to OCC of the Borrower’s issuance of the Subordinated Capital Notes,
which notice shall include the information required by, and otherwise be made in
compliance with, 12 C.F.R. §5.47(g).
ARTICLE V
CONDITIONS PRECEDENT TO NOTES PURCHASE
          Section 5.1 Conditions To Purchasing the Notes. The obligations of
SunTrust to purchase the Notes and extend credit to the Borrower thereunder is
subject to the receipt by SunTrust of the following documents in form and
substance reasonably satisfactory to the SunTrust:
          (a) this Agreement duly executed and delivered by the Borrower;
          (b) a duly executed Note substantially in the form of Exhibit A hereto
has been executed and delivered to SunTrust;

-10 -



--------------------------------------------------------------------------------



 



          (c) a certificate of the Secretary or Assistant Secretary of the
Borrower, attaching and certifying copies of its articles of association, bylaws
and of the resolutions of its board of directors, authorizing the execution,
delivery and performance of the Transaction Documents and certifying the name,
title and true signature of each officer of the Borrower authorized to execute
the Transaction Documents;
          (d) a certificate of corporate existence issued by the Office of the
Comptroller of the Currency dated not more than 5 Business Days prior to the
Closing Date;
          (e) a favorable written opinion of Bass Berry & Sims PLC, counsel to
the Borrower, addressed to the Lender, and covering such matters relating to the
Borrower, the Transaction Documents and the transactions contemplated therein as
the Lender shall reasonably request;
          (f) a certificate of Borrower, signed by the Chief Executive Officer,
President or an Executive Vice President and by the Chief Financial Officer or
Treasurer of the Borrower, certifying that: (a) all representations and
warranties of the Borrower herein shall be true and correct in all material
respects on and as of the Closing Date, both before and immediately after giving
effect to this Agreement, and (b) since December 31, 2007, there has been no
material adverse change in the condition (financial or other), earnings,
business, prospects or assets of the Borrower and its Subsidiaries; and
          (g) a certificate of Borrower Parent, signed by the Chief Executive
Officer, President or an Executive Vice President and by the Chief Financial
Officer or Treasurer of the Borrower Parent, certifying that all representations
and warranties of the Borrower Parent and its Subsidiaries herein shall be true
and correct in all material respects on and as of the Closing Date, both before
and immediately after giving effect to this Agreement; and
          (h) the payment of the placement fee owed to SunTrust Robinson
Humphrey, Inc. in the amount of $225,000.
ARTICLE VI
MISCELLANEOUS
          Section 6.1 Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or reliable overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

         
          To the Borrower:
    Pinnacle National Bank
 
    211 Commerce Street
 
    Suite 300
 
    Nashville, Tennessee 37201

-11 -



--------------------------------------------------------------------------------



 



         
 
  Attn: Harold R. Carpenter
 
  Telephone Number: (615) 744-3742
 
  Fax Number: (615) 744-3842
 
  Email: harold.carpenter@pnfp.com
 
       
To the Lender:
  SunTrust Bank
 
  303 Peachtree Street, 3rd Floor
 
  Atlanta, Georgia 30308
 
       
 
  Attn: Christopher M. Houck
 
  Telephone Number: (404) 588-7788
 
  Fax Number: (404) 581-1775
 
  Email: chris.houck@suntrust.com

Notices sent by hand or reliable overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Lender shall
not be effective until actually received by the Lender at its address specified
in this Section 6.1. With respect to any communications delivered or furnished
by electronic communication under Section 5.1, such communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, that if such communications are not sent during the
normal business hours of the recipient, such communications shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient, and (ii) communications posted to an internet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such communication
is available and identifying the website address therefor.
          (b) Any agreement of the Lender herein to receive certain notices by
telephone or facsimile is solely for the convenience and at the request of the
Borrower. The Lender shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by the Borrower to give such notice and the
Lender shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Lender in reliance upon such telephonic
or facsimile notice.

-12 -



--------------------------------------------------------------------------------



 



          Section 6.2 Waiver; Amendments.
          (a) No failure or delay by the Lender in exercising any right or power
hereunder under the Notes or any other Transaction Document, and no course of
dealing between the Borrower and the Lender, shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power hereunder or thereunder. The rights and remedies of the Lender hereunder
and under the other Transaction Documents are cumulative and are not exclusive
of any rights or remedies provided by law.
          (b) No amendment or waiver of any provision of this Agreement or the
other Transaction Documents, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Lender in the case of a waiver by the Lender and the Borrower
in the case of a waiver by the Borrower, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
          Section 6.3 Expenses; Indemnification.
          (a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Lender (including, without limitation, the reasonable fees,
charges and disbursements of outside counsel and the allocated cost of inside
counsel) in connection with the preparation and administration of the Notes,
this Agreement and the Other Transaction Documents and any amendments,
modifications or waivers thereof (whether or not the Transactions contemplated
in this Agreement, the Notes or any other Transaction Document shall be
consummated), and (ii) all out-of-pocket costs and expenses (including, without
limitation, the reasonable fees, charges and disbursements of outside counsel
and the allocated cost of inside counsel) incurred by the Lender in connection
with the enforcement or protection of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Notes or the other Transaction Documents, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Notes.
          (b) The Company agrees to indemnify and hold harmless SunTrust and its
Affiliates and its directors, officers, employees, agents, representatives, and
each person or entity who controls SunTrust and its Affiliates within the
meaning of Section 15 of the Securities Act or Section 20 of the 1934 Act, and
their respective heirs, and personal and legal representatives of such
individuals, against any and all costs, losses, expenses, claims, damages or
liabilities, joint, several, or individual actions, investigations or
proceedings of any nature (“Claims”), including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, all as incurred which may be
incurred by any Indemnitee, or asserted against any Indemnitee by the Borrower,
the Borrower Parent or their respective Subsidiaries or successors or any other
Person, arising out of, in connection with or as a result of (i) the
authorization, issuance or sale of the Notes the execution, delivery or
performance of this Agreement, the Notes or any other Transaction Document, the
performance by the Parties hereto of their respective obligations hereunder or
the consummation of any of the transactions contemplated hereby or by the Notes
or any other Transaction Document, (ii) any actual or proposed use of the
proceeds from the

-13 -



--------------------------------------------------------------------------------



 



issuance and sale of the Notes, or (iii) any actual or prospective Claim or
relating to any of the foregoing, whether brought by the Borrower, the Borrower
Parent or any of their respective Affiliates or any third Person and whether
based on contract, tort, or any other theory and regardless of whether any
Indemnitee is a party thereto, provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction in a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.
          (c) Promptly after receipt by an Indemnified Person of notice of the
commencement of any Claim, such Indemnified Person will, if a claim in respect
thereof is to be made against the Company under this Section 6.3, notify the
Company in writing of the commencement thereof; but the failure to so notify the
Company shall not relieve the Company from any liability hereunder, except and
to the extent it is materially prejudiced as a result thereof, and in any event
shall not relieve it from any liability which it may have otherwise than on
account of this Section 6.3, except to the extent that the failure to so notify
the other party is a defense to such other liability.
          (d) The Borrower shall pay, and hold the Lender harmless from and
against, any and all present and future stamp, documentary, and other similar
taxes with respect to the Notes, this Agreement and any other Transaction
Documents, any collateral described therein, or any payments due thereunder, and
save the Lender harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes.
          (e) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement, any other Transaction Document, the transactions
contemplated herein or therein, the Subordinated Term Loan or the use of
proceeds thereof.
          (f) All amounts due under this Section shall be payable promptly after
written demand therefor.
          Section 6.4 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
or delegate any of its obligations hereunder without the prior written consent
of the Lender (and any attempted assignment, delegation or transfer by the
Borrower without such consent shall be null and void).
          (b) The Lender is purchasing the Notes without any view to
“distribution” of such Notes within the meaning of the Securities Act. The
Lender may at any time sell some or all the Notes, or participations or
assignments in all or a portion of its rights and obligations under this
Agreement, the Notes and the other Transaction Documents, provided any such
transfer shall be made in a manner that does not require the Company to register
the Notes under the Securities Act, applicable OCC regulations, or any
applicable state securities or blue sky

-14 -



--------------------------------------------------------------------------------



 



laws. Any Holder of Notes shall be deemed to have all the same rights granted to
SunTrust hereunder and under the Notes and other Transaction Documents.
          Section 6.5 Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) This Agreement and the other Transaction Documents shall be
construed in accordance with and be governed by the laws (without giving effect
to the conflict of law principles thereof) of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of any Federal and/or
state court located in the State of Georgia and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Transaction Document or the transactions contemplated
hereby or thereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such court. Each of the parties hereto agrees that a final nonappealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law. Nothing in this Agreement or any other Transaction
Document shall affect any right that the Lender may otherwise have to bring any
action or proceeding relating to this Agreement, then Notes or any other
Transaction Document against the Borrower or its properties in the courts of any
jurisdiction.
          (c) The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 6.1. Nothing in this
Agreement or in any other Transaction Document will affect the right of any
party hereto to serve process in any other manner permitted by law.
          Section 6.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT, THE NOTES OR ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).
          Section 6.7 Counterparts; Integration. This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Notes the other Transaction Documents, and any separate

-15 -



--------------------------------------------------------------------------------



 



letter agreement(s) relating to any fees payable to the Lender or any of its
Affiliates constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
          Section 6.8 Survival. All covenants, agreements, representations and
warranties made by the Borrower and the Borrower Parent herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
purchase of the Notes, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Lender may have had notice
or knowledge of any incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on the Notes or any other amount
payable or obligation under this Agreement or the Notes is outstanding and
unpaid. The provisions of Section 6.3 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of all of Borrower’s obligations, or the termination of this
Agreement or any provision hereof. All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement or the Notes shall survive the execution and delivery
of this Agreement, the Notes and the other Transaction Documents, and the
issuance and sale of the Notes.
          Section 6.9 Severability. Any provision of this Agreement or any other
Transaction Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
          Section 6.10 Patriot Act. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the
Patriot Act. The Borrower shall, and shall cause each of its Subsidiaries to,
provide to the extent commercially reasonable, such information and take such
other actions as are reasonably requested by the Lender in order to assist the
Lender in maintaining compliance with the Patriot Act.
[Remainder of Page Intentionally Left Blank]

-16 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, under seal in the case of the Borrower, by their respective
authorized officers as of the day and year first above written.

                  PINNACLE NATIONAL BANK    
 
           
 
  By   /s/ M. Terry Turner    
 
     
 
Name: M. Terry Turner    
 
      Title: President & Chief Executive Officer    
 
                [SEAL]    
 
                SUNTRUST BANK    
 
           
 
  By   /s/ William Christensen    
 
   
 
Name: William Christensen    
 
      Title: Director    

     Joined in by Pinnacle Financial Partners, Inc. solely as to the
representations, warranties, and covenants made by the Borrower Parent and
executed under seal by its undersigned duly authorized officer as of the day and
year first above written.

                  PINNACLE FINANCIAL PARTNERS, INC.      
 
  By   /s/ M. Terry Turner    
 
   
 
Name: M. Terry Turner    
 
      Title: President & Chief Executive Officer    
 
                [SEAL]    

-17 -